In re Walker, H. Clay; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Caddo, 1st Judicial District Court Div. B, No. 229,043; to the Court of Appeal, Second Circuit, No. 38146-KW.
Granted. The trial court is instructed to conduct a hearing to determine whether sufficient funds are available to reimburse appointed counsel for his estimated overhead and out-of-pocket costs as required by State v. Wigley, 624 So.2d 425, 429 (La.1993). The district court shall take into account counsel’s responsibility for his portion of his firm’s overhead directly related to the representation of this defendant.